Citation Nr: 1819022	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  18-04 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for right lower extremity neuropathy.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for left lower extremity neuropathy.

3.  Entitlement to an effective date earlier than August 20, 2013 for the grant of service connection for posttraumatic stress disorder, also claimed as major depressive disorder, not otherwise specified (PTSD).

4.  Entitlement to a rating in excess of 50 percent, prior to January 19, 2017, for PTSD.

5.  Entitlement to a total disability rating, based on individual unemployability, due to service-connected disabilities (TDIU), prior to May 28, 2016, to include on an extraschedular basis.

REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from June 1950 to June 1953.

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in San Juan, Puerto Rico, Guaynabo, Puerto Rico and the VA Veterans Benefits Administration.  Jurisdiction of the appeal currently resides with the RO in San Juan.

The Board must decide on its own whether new and material evidence sufficient to reopen the claims of entitlement to service connection for right lower extremity neuropathy and left lower extremity neuropathy has been received prior to considering the merits of those underlying issues.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In a November 2017 rating decision, the RO granted an earlier effective date of August 20, 2013, for the grant of service connection for PTSD.  Furthermore, as discussed further below, the Board is granting a 100 percent rating for PTSD beginning May 28, 2016.  However, as the grant of an earlier effective date for service connection for PTSD and the grant of the 100 percent rating for PTSD from May 28, 2016 do not represent a total grant of the benefits sought on appeal, the issues remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to TDIU prior to May 28, 2016, to include on an extraschedular basis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed rating decision issued in April 2014, the RO denied the Veteran's claims for service connection for right lower extremity neuropathy and left lower extremity neuropathy.

2.  The evidence associated with the claims file subsequent to the April 2014 denial includes evidence that is cumulative or redundant of the evidence previously of record regarding claims for service connection for right lower extremity neuropathy and left lower extremity neuropathy.

3.  The Veteran submitted a claim for service connection for PTSD on September 26, 2012.

4.  The RO denied service connection for PTSD in February 2013; but the Veteran submitted a timely notice of disagreement in August 2013 and the appeal remained pending until the RO granted service connection for PTSD in November 2016.

5.  Prior to May 28, 2016, the Veteran's PTSD was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).

6.  Beginning May 28, 2016, the Veteran's PTSD has resulted in total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The evidence received since the April 2014 denial is not new and material, and the claims for service connection for right lower extremity neuropathy and left lower extremity neuropathy are not reopened.  38 U.S.C. § 5108; 38 C.F.R. § 3.156 (a) (2017).

2. The criteria for an effective date of September 26, 2012, for the grant of service connection for PTSD have been met.  38 U.S.C. § 1155, 510; 38 C.F.R. 
§ 3.400, 4.16 (2017).

3.  Prior to May 28, 2016 and ending January 19, 2017, the criteria for a rating in excess of 50 percent for PTSD have not been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2017).

4.  Beginning May 28, 2016, the criteria for a rating of 70 percent for PTSD, but no more, have been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

There is no indication in this record of a failure in the duty to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015). 

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C. § 5103A (c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3)).  In this case, the Veteran has indicated no such records and all pertinent records have been obtained.

Claims to Reopen

As a general rule, a previously denied claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to that claim.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material." 

Under 38 C.F.R. § 3.156 (a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim.   Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  
See Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993). 

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156 (a), does not create a third element in the reopening process, but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material.  See Shade v. Shinseki, 24 Vet. App.110, 117 (2010) (noting that 38 U.S.C. § 5108 requires only new and material evidence to reopen).

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id.  See also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Simply stated, the standard to reopen a previously denied claim is low, but it is a standard that needs to be met. 

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Once evidence is deemed new and material, the Board can proceed to review the claim based on the merits and the entire evidence of record.

Analysis

The Veteran filed his initial claim of service connection for neuropathy in both legs in April 2009.  In a July 2009 decision, the RO denied the Veteran's claim for service connection for neuropathy of the lower extremities (claimed as neuropathy in both legs), based on a finding that there was no evidence of a current disability, and no medical evidence to link the claimed condition to any service-connected disability.  In June 2010, the Veteran filed a new claim of service connection for neurological deficiencies of the lower extremities, secondary to the service-connected spondylosis of the thoracic spine.  In an October 2010 decision, the RO reopened the matter and again denied the Veteran's claim, based on a finding that there was no medical evidence of a clinical diagnosis for the claimed disabilities and no evidence linking the claimed conditions to any service-connected disability.  The Veteran did not file an appeal and the decision became final.  In August 2013, the Veteran filed a claim of service connection for leg pain, secondary to his service-connected back disability.  In an April 2014 decision, the RO granted service connection for left and right lower extremity radiculopathy, but again denied the Veteran's claims for service connection for right lower extremity neuropathy and left lower extremity neuropathy, based on a finding that the conditions were not incurred in or caused by service.  The Veteran did not file an appeal and the decision became final.  In June 2016, the Veteran filed his current petition to reopen his claims of entitlement to service connection for right lower extremity neuropathy and left lower extremity neuropathy.

The evidence of record at the time of the April 2014 denial included service treatment records, which do not show evidence of a neurological disability of the lower extremities.  The evidence also includes the report of a January 2013 VA Peripheral Nerves examination, which shows that the Veteran did not have a diagnosed peripheral nerve disability, as well as an April 2014 VA spine examination, which shows that the Veteran was diagnosed with mild bilateral lower extremity radiculopathy, but no other neurological disability of the lower extremities was diagnosed.

The pertinent evidence added to the record since the April 2014 denial, includes VA treatment records and the Veteran's statements, but still does not show that the Veteran has been diagnosed with neuropathy of the lower extremities, related to his active military service.

Absent evidence showing that the Veteran has been clinically diagnosed with neuropathy of the lower extremities that developed as a result of his military service or secondary to his service-connected back disability, the newly received evidence is essentially duplicative of evidence previously of record, and fails to raise a reasonable possibility of substantiating the claims for service connection for right lower extremity neuropathy and left lower extremity neuropathy.  
As new and material evidence has not been received, the claims for service connection for right lower extremity neuropathy and left lower extremity neuropathy are not reopened, and the request to reopen is denied.

Effective Date Earlier Than August 20, 2013 for the Grant of
Service Connection for PTSD

The statutory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400 (2017).

In cases involving direct service connection, the effective date will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (b)(2)(i).  In Roper v. Nicholson, 20 Vet. App. 173 (2006), the Court held that effective dates for both primary and secondary conditions are governed by 38 C.F.R. § 3.400.

The "date of receipt of a claim" is the date on which a claim, information, or evidence is received by VA. 38 C.F.R. § 3.1 (r).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1 (p) (2017).  A claim by a veteran for compensation may be considered to be a claim for pension; and a claim for pension may be considered to be a claim for compensation.  38 C.F.R. § 3.151 (a) (2017).  Under 38 C.F.R. § 3.155 (a) (2017), the claimant or a representative of the claimant can file an informal claim with a communication indicating an intent to apply for one or more benefits under the laws administered by the VA.  The benefit sought must be identified, see Stewart v. Brown, 10 Vet. App. 15, 18 (1997), but need not be specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).

The reference above to the "date entitlement arose" is not defined in current statute or regulation.  The Court has interpreted it as the date when the claimant met the requirements for the benefits sought; this is determined on a "facts found" basis.  See 38 U.S.C. § 5110 (a); see also McGrath v. Gober, 14 Vet. App. 28, 35 (2000). 

VA must look to all communications from a claimant that may be interpreted as applications or claims, formal and informal, for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  If VA fails to forward an application form to the claimant after receipt of an informal claim, then the date of the informal claim must be accepted as the date of claim for purposes of determining an effective date.  Id. at 200. 

Analysis

The criteria for an earlier effective date of September 26, 2012 for the grant of service connection for PTSD have been met.

The Veteran filed his initial claim for service connection for a mental health disorder on September 26, 2012.  The claim was denied in a February 2013 rating decision, based in part on a finding that the Veteran had not been diagnosed with PTSD and instead carried a diagnosis of depressive disorder.  The Veteran did not appeal the February 2013 rating, but six months later, in August 2013, he filed a supplemental claim for compensation, indicating that he wanted to reopen the previously denied claim for service connection for depression.  In a May 2015 rating decision, the RO reopened and denied service connection for major depressive disorder, not otherwise specified (NOS), claimed as a mental condition.  In August 2015, the Veteran filed a notice of disagreement (NOD) with the May 2015 rating decision, and noted that he was still seeking service connection for major depressive disorder, NOS, claimed as a mental disorder and PTSD.  In a November 2016 rating decision, the RO granted service connection for PTSD also claimed as major depressive disorder, NOS, with an evaluation of 50 percent, effective January 20, 2015.  In a November 2017 rating decision, the RO granted an earlier effective date of August 20, 2013 for PTSD also claimed as major depressive disorder, NOS.

Since the August 2013 supplemental claim was received within the one year the Veteran had to appeal the February 2013 rating decision, the Board construes that it is, in actuality, a timely NOD with the denial of service connection for PTSD in the February 2013 rating decision.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009), where the Court held that, when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See also 38 U.S.C. § 7105; 38 C.F.R. § 20.201 (2017); see also Gallegos v. Gober, 14 Vet. App. 50 (2000) (VA should liberally interpret a written communication that may constitute an NOD under the law), rev'd sub nom Gallegos v. Principi, 283 F. 3d 1309 (Fed. Cir. 2002) (the language of § 20.201 properly implemented 38 U.S.C. § 7105, and assuming that the [claimant] desired appellate review, meeting the requirement of § 20.201 was not an onerous task).  Therefore, the issue of entitlement to service connection for PTSD was timely appealed, and the February 2013 rating decision's denial of the issue of service connection for PTSD did not become final.  Moreover, the Board finds that as the Veteran continued to appeal the denial of his claim, the subsequent grant of service connection for PTSD in the November 2016 rating decision stems from the original September 26, 2012 claim for service connection that was never finally adjudicated.  Furthermore, the medical evidence of record shows that the Veteran was receiving treatment for symptoms of PTSD, related to his military service, as early as 2003, prior to filing his initial claim in September 2012.  See VA outpatient treatment records from the VA Medical Center in San Juan, Puerto Rico.  The effective date of the grant of service connection will be the date of receipt of claim, which is later than the date entitlement to service connection for PTSD arose.  38 C.F.R. § 3.400 (b)(2)(i).  As such, resolving all doubt in the Veteran's favor, the Board assigns an earlier effective date of September 26, 2012, for the grant of service connection for PTSD, and grants this appeal.


Rating In Excess of 50% for PTSD, Prior to January 19, 2017

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2017).

Each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2017).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2017).

In both initial rating claims and normal increased rating claims, the Board must discuss whether any "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under Diagnostic Code 9411, PTSD, a 50 percent rating is warranted if there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.
A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Codes 9411. 

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-43 (2002).  On the other hand, if the evidence shows that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  The United States Court of Appeals for the Federal Circuit has embraced the Mauerhan court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

Analysis

In a November 2016 rating decision, the RO granted service connection for PTSD.  An evaluation of 50 percent was assigned, effective January 20, 2015.  On January 19, 2017, the Veteran filed a claim for individual unemployability, claiming that he was disabled due to his service-connected PTSD.  In an April 2017 rating decision, the RO granted a 100 percent rating for the service-connected PTSD, effective January 19, 2017.  The Veteran contends that his PTSD warrants a rating in excess of 50 percent, prior to January 19, 2017.  In fact, he argues that he has been totally socially and occupationally impaired since 2012.

Period Prior to May 28, 2016

The Board finds that a rating in excess of 50 percent is not warranted for PTSD prior to May 28, 2016.

During VA treatment in October 2003, the Veteran reported an exacerbation of depressive symptoms, due to the breakup of his engagement.  At that time, he endorsed symptoms of sadness and depression, with loss of interest in activities, loss of appetite, crying spells, weight loss, sleep impairment for 4-5 months, poor concentration, and feelings of worthlessness and guilt.  He also reported ending his marriage and moving in with a sister and her husband, and being motivated by the expectations of a new relationship.  He denied any previous psychiatric history or treatment.  He also denied any suicidal or homicidal ideation, visual or auditory hallucinations, speech impairment or behavioral impairment.  He was diagnosed with depressive disorder.

In December 2012, he complained of sleep impairment, crying spells and loneliness, noting that he had very few friendships and limited contact with family.  He did note that he spent time with his sister and that he had regular communication with a daughter in Florida and that he occasionally saw a daughter and grandchildren in Puerto Rico.  He also reported that he maintained ties with his community, and had planned an upcoming gathering of neighbors in his home.  He also noted that his extended family had invited him to spend the upcoming holidays with them.  He denied any past hospitalizations or psychiatric/psychological treatment.  He also denied suicidal or homicidal ideation, citing his children, faith and understanding of consequences as deterrents.  He noted that he stopped practicing law several years prior due to his disappointment with the judicial system, but indicated that he was still working as a notary.  He was diagnosed with depressive disorder.

The Veteran was afforded his initial PTSD examination in February 2013.  The examiner diagnosed depressive disorder, NOS and concluded that the Veteran did not meet the criteria for a diagnosis of PTSD.  The Veteran endorsed symptoms of depressed mood, disturbances of motivation and mood, irritability, social withdrawal, loneliness and lack of motivation.  He also reported suicidal ideation with structured plan and method, but without timetable.  He also reported that he was a divorced (married twice) father of three, who lived alone.  His family relationship was nonexistent and he denied any other social relationships.  With regard to employment, it was noted that the Veteran had a Bachelor's degree in Business Administration and that he was a lawyer, who retired a year earlier because he met the age and years of service requirement.  The examiner concluded that the Veteran's depressive disorder caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation. 

He was afforded another VA examination in May 2015.  The examiner diagnosed unspecified depressive disorder.  It was noted that he lived alone and social support was poor and family relations were described as distant.  The Veteran also reported that he retired in 1981 from Government and started a private law practice, which he ran until he retired again in 2014.  The examiner concluded that the Veteran's depressive symptoms were manifested by occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.

The medical evidence for this period does not show that the Veteran had deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  In this regard, up until about 2012, the Veteran reported maintaining some form of relationship with two daughters, a sister and her husband and neighbors from his community.  However, on examination in 2013 and 2015, he reported poor social support and nonexistent or distant family relationships.  Nevertheless, there was no significant occupational impairment during this period, in that he reported steady employment until he retired from his law practice in 2014.  There are no allegations or evidence of problems with co-workers, employers or employees, and no evidence that he was ever fired or denied employment due to his psychiatric symptomatology.  Furthermore, as the Veteran was working in a professional field that required research and writing skills, it is not likely that he would have been unable to complete any educational pursuits during this period.  This is especially so in light of the fact that he earned his juris doctorate during this period, after retiring from Government work.

With regard to judgment, thinking and mood, the Veteran has consistently endorsed symptoms of depression throughout the appeal, but there was no suicidal or homicidal ideation, near continuous panic or depression, which affected his ability to function independently, appropriately and effectively during this period.  There is also no evidence during this period of impaired thinking or judgement, or symptoms such as obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, impaired impulse control, spatial disorientation, or neglect of personal appearance and hygiene.  

In addition, there is no evidence of difficulty in adapting to stressful circumstances (including work or a worklike setting).  Significantly, neither VA examiner in 2013 or 2015 concluded that the Veteran's psychiatric symptoms rose to this level of impairment.  See February 2013 and May 2015 VA examination reports.

Accordingly, the Board finds that the Veteran's symptomatology more nearly approximated the criteria for a 50 percent rating during this period, and a rating in excess of 50 percent is not warranted prior to May 28, 2016.

Period Beginning May 28, 2016

The Board finds that the evidence discussed below shows that the Veteran has demonstrated total social and occupational impairment since May 28, 2016.
The Veteran was evaluated by VA psychiatrist, T.A. in May 2016.  He was diagnosed with PTSD and Major Depressive Disorder, which the examiner concluded overlapped and precipitated and perpetrated each other.  The Veteran reported psychiatric care since 2013, including partial hospitalization (day hospital) and acute psychiatric treatment due to exacerbation of symptoms.  The Veteran's symptoms included recurrent nightmares and recollections of traumatic events in service, avoidance behavior, markedly diminished interest or participation in activities, feelings of detachment or estrangement, restricted range of affection, sense of foreshortened future, chronic sleep impairment, irritability or outbursts of anger, difficulty concentrating, hypervigilance, exaggerated startle response, depressed mood, anxiety, guilt, remorse, low self-esteem, excessive worries with safety and trust, difficulty in establishing and maintaining effective work and social relationships, and difficulty adapting to stressful circumstances, including work or a work-like setting.  

VA outpatient treatment records dated from December 2015 to January 2017 show that the Veteran was treated for chronic PTSD symptoms, which included depression, sadness, loneliness, social isolation, feelings of worthlessness and hopelessness and occasional suicidal ideation.  

Although the May 2016 examiner noted that the Veteran had difficulty in establishing and maintaining effective work and social relationships, and difficulty adapting to stressful circumstances, including work or a work-like setting, she also specifically concluded that he with significant dysfunction, and that his symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  Furthermore, the Board notes that since at least 2013, the Veteran has been reporting that he is totally socially withdrawn and that he has no relationship with family or any friends.  Moreover, he has not worked at all during this period, and would likely find it extremely difficult to do so, given the symptoms noted above.  The Veteran has also been consistently depressed throughout the appeal, and has frequently reported impaired impulse control, in the form of unprovoked irritability and anger outbursts.

Based on this evidence, and resolving all doubt in the Veteran's favor, the Board finds that the preponderance of evidence shows that the Veteran's PTSD symptomatology more nearly approximates the criteria for a 100 percent disability rating, based on total social and occupational impairment, beginning May 28, 2016.


ORDER

New and material evidence has not been received and the claim for service connection for neuropathy of the left lower extremity is denied.

New and material evidence has not been received and the claim for service connection for neuropathy of the right lower extremity is denied.

An effective date of September 26, 2012, for the grant of service connection for PTSD, is granted, subject to the laws and regulations governing the payment of monetary benefits.

Prior to May 28, 2016, a rating in excess of 50 percent for PTSD is denied.

A 100 percent rating for PTSD is granted, beginning May 28, 2016, subject to the laws and regulations governing the payment of monetary benefits.


	(CONTINUED ON NEXT PAGE)



REMAND

In the decision above, the Board has granted an effective date of September 26, 2012 for the grant of service connection for PTSD.  Thus, the RO must now assign a rating for the period from September 26, 2012 to August 20, 2013.  Furthermore, the Board has granted a 100 percent rating beginning May 28, 2016.  The Board's adjudication of the issue of entitlement to TDIU prior to May 28, 2016 is premature prior to RO action.
	
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Assign a rating for the Veteran's service-connected PTSD from September 26, 2012 to August 20, 2013. 

2.  Thereafter, readjudicate the issue of entitlement to a TDIU prior to May 28, 2016, to include whether referral to the Under Secretary for Benefits or the Director of compensation and Pension Services is warranted for consideration of assignment of a TDIU on an extra-schedular basis.

3.  If a benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
J. Schulman
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


